United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3358WA
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Bedah Donald Frey,                      *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: September 8, 1998
                                Filed: September 17, 1998
                                 _____________

Before FAGG, BRIGHT, and KELLY, Circuit Judges.
                           _____________

PER CURIAM.

       Bedah Donald Frey appeals the sentence imposed on him after the district court
revoked Frey's supervised release. Because Frey's appeal lacks merit, we conclude that
an extended discussion is not warranted. First, the district court lacked authority to
grant Frey the credit he sought for time spent in detention. See United States v.
Wilson, 503 U.S. 329, 333-34 (1992) (sentence credit is not awarded by sentencing
court, but by Bureau of Prisons). Second, the district court correctly sentenced Frey.
See 18 U.S.C. § 3583 (h) (1994); United States v. St. John, 92 F.3d 761, 766 (8th Cir.
1996). We affirm the district court's judgment. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-